Title: To George Washington from Lord Drummond, 19 August 1776
From: Drummond, Thomas Lundin (Lord)
To: Washington, George



Sir
sloop Polly Augt 19th 1776

While attending in the Boat on the 17th I was favoured with yours of that Date, and in Answer to those Points it seemd to allude to I coud then only return a verbal Message by Mr Tighlman which I flatter myself woud remove the Suspicions you entertained. As my first Motive for asking Lord Howes Permission to land at New York, was to give me an Opportunity of explaining myself to your Excellency on the Subject of my Parole

in Relation to my Return to this Place—so the Hope I entertained of effecting it in this Way, made me perhaps too negligent in not saying any thing on that Subject in my Letter to you.
Aware however of the Possibility of not being able to obtain an Interview with your Excellency—I had taken the Precaution to prepare a Letter to Colonel Moylan on that subject, and which I read to Mr Tighlman on his Delivering me that from your Excellency but which I forbore delivering as not thinking it sufficiently explicit.
But shoud Suspicions on any other Point in the Parole have arisen, I have only to beg that Your Excellency will have the goodness to permit me to a Personal Interview with You, which will either afford me an Opportunity of exculpating myself, or will place me in a Situation to suffer that Treatment which must follow an Infraction of Parole. I have the Honour to be Sir Your most Obt and most Humble servant,

Drummond


I enclose My Letter to Colol Moylan which I have alluded to together with the Logbook.

